EXHIBIT 10.3

 

[bicx_ex103img1.jpg] 



  

 



 

BioCorRx, Inc.

May 30, 2019

 

This Statement of Work (“SOW”) is issued under and subject to the Master
Services Agreement dated 24 May 2019, as amended, by and between Sponsor and
Charles River (the “MSA”). If there is no such MSA in place, this SOW and each
party’s obligations herein (including the performance of Services) shall be
governed by and subject to the General Terms and Conditions of Charles River
attached hereto (the "General Terms and Conditions"). In the event Sponsor and
Charles River sign a MSA before completion of the Study, this MSA will supersede
the General Terms and Conditions. By executing below, Sponsor and the
undersigned on behalf of Sponsor represents and certifies, that Sponsor agrees
to the foregoing.

 

Confidentiality Notice: The information contained in this SOW is confidential
and is intended only for the party to whom it is addressed. Any other delivery,
distribution, copying or disclosure is strictly prohibited.

 

Transfer, storage, use and processing of personal data shall be made in
accordance with the Data Protection Addendum attached hereto and made a part
hereof.

 

Proposal

Study Type

Price

Authorization

(X)

[***]

[***]

[***]

 

Proposal number [***] will be conducted at the following Charles River site:
[***].

 

If all studies and/or options are NOT being authorized at this time, please
initial the studies and options authorization boxes above that you wish to
authorize, and sign and date the authorization line below. If all studies and/or
options are being authorized at this time, merely sign and date the
authorization line below, leaving the studies and options authorization boxes
empty.

 

Prices assume one review cycle of draft protocol(s) and draft report(s) and one
set of Sponsor comments into the final document(s). Sponsor shall provide one
collated document if multiple reviewers are required. Further review cycles may
incur additional fees. The pricing above is based on the Scope(s) of Work
attached and may increase if the study design is changed in the final protocol.
Price is exclusive of Value Added Taxes (VAT) which where required shall be
charged at the prevailing rate.

 

REPEAT OF SAMPLE ANALYSIS. If applicable for studies involving bioanalytical
sample analysis, the parties agree that as of commencement of work, in some
instances, repeat of sample analysis will be required. Consequently, the price
per sample analysis/occasion will apply to any additional repeats requested by
the Sponsor, as well as any samples above the analytical range, which require
dilution.

 

Pricing is considered valid for 60 days from the date of this SOW.

 

In order to minimize the impact of study delays and cancellations for all
clients, Charles River allocates resources at the time a signed SOW is received.
Please note that scheduling is not considered confirmed until a signed copy of
this document is received.

 

By providing authorization via signature below, you will allow us to confirm a
schedule for each authorized study. Your signature further constitutes
acceptance of the price and payment schedule.

 

Payment Schedules

Each study will be invoiced separately according to the following payment
schedules.

 



STATEMENT OF WORK

CONFIDENTIAL

2 of 11

OPP-100847





  

  



 

BioCorRx, Inc.

May 30, 2019

 

Payment Schedule for proposal [***]

[***] Study Payment Authorization

[***] Study Initiation

[***] Interim-Month 3

[***] Interim- Month 6

[***] Interim- Month 9

[***] Interim- Month 12

[***] Submission of Draft Report

 

Invoice(s) will be sent no more than 60 days prior to scheduled animal
arrival/commencement of work.

 

If the draft report is delayed through no fault of Charles River, the invoice
will be issued 3 months after the original draft report ship date.

 

Based upon the current scope of work, we would propose to initiate these studies
in 2019. Prior to receipt of this signed SOW, this initiation date may be lost
to another study vying for the same resources.

 

STUDY MATERIAL STORAGE/ARCHIVES. After dispatch of the draft report, all raw
data, samples/specimens (except for those sent to Sponsor or Sponsor designated
laboratory and resultant data which are the responsibility of Sponsor) and
documents generated at Charles River during this study, together with the
original copy of the protocol (including amendments) and the draft report, will
be retained in the secure storage area of Charles River for one (1) year at no
additional charge. After this period, Sponsor will be contacted prior to the end
of the year to authorize (i) continued storage at Charles River’s current
storage rates (ii) return of the materials to Sponsor or (iii) disposal of
materials, at additional cost.

 

In the event of a conflict between the terms set forth in this SOW and the MSA,
the terms of the MSA shall control, unless specifically agreed upon to the
contrary in this SOW.

 

AUTHORIZATION STATEMENT

 

Sponsor hereby authorizes Charles River to proceed with the necessary activities
to initiate these services, including where appropriate, but not limited to,
protocol development, contract finalization, study room reservation and
definitive scheduling of service-related activities (collectively “Services”).
By executing this document Sponsor understands and agrees to the financial
responsibility for all service fees, costs and expenses in accordance with SOW
including those incurred by Charles River in preparation of Services. Any
modification that requires an increase in cost subsequent from the effective
date of this SOW will be adjusted through an amended or additional SOW.

 

STATEMENT OF WORK

CONFIDENTIAL

3 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 

Please sign and return this document via email to your Charles River contact. We
look forward to working together.

 

Best regards,

 

Date: 30 May 2019

 

Client Services Representative, Client Services

 

 

 

 

Sponsor Signature – Duly Authorized

 

 

 

 

 

 

 

 

 

 

Print (Name and Title)

 

 

 

 

 

 

 

 

 

 

Date

 

 

To ensure an optimal invoicing process, please provide the following
information:

 

Invoice address (if different to page 1):

 

_________________________________________

 

_________________________________________

 

_________________________________________

 

E-mail address for receipt of Invoices (invoices will only be sent as PDF to
this e-mail address):

 

_________________________________________

 

If a PO is required, please submit PO with the signed SOW, but any contradictory
terms and conditions set forth on a PO shall not be applicable to the services
provided hereunder

 

PO number (if applicable)___________________

 

VAT number (if applicable)__________________

 

STATEMENT OF WORK

CONFIDENTIAL

4 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 

POSTPONEMENT/CANCELLATION POLICY

 

[***]

 

 

 

 

 



STATEMENT OF WORK

CONFIDENTIAL

5 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 

[***]

 

 

 

 

 



STATEMENT OF WORK

CONFIDENTIAL

6 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 

DATA PROTECTION ADDENDUM – BUSINESS CONTACT DETAILS

 



 

1.1. The Parties acknowledge that each of them may process Personal Data in
connection with this Agreement. As used herein, the term ‘Personal Data’ and
‘Sensitive Personal Data’ shall have the meanings given to them in the General
Data Protection Regulation 2016/679 (collectively, with any applicable Member
State data protection laws, and as amended from time to time, the “EU Data
Protection Laws”).

 

 

 

 

1.2. The Parties anticipate that the Personal Data disclosed to each other in
connection with this Agreement will consist solely of the names and contact
details of their respective personnel who are involved in the performance or
administration of this Agreement. Each Party represents and warrants to the
other Party that it is authorized to disclose or transfer the Personal Data of
its personnel (including its employees and consultants) to the other Party and
has obtained the express consent of the relevant data subjects in relation
thereto, or otherwise has an appropriate basis for such disclosure or transfer
under applicable law.

 

 

 

 

1.3. Company acknowledges that Sponsor shall hold and process the Personal Data
of Company’s personnel contained in this Agreement and all related Statements of
Work, or otherwise received from Company or its Affiliates in connection with
this Agreement, in its global contract database for the purpose of administering
and managing all Sponsor contracts, and that such Personal Data shall be
transferred to affiliates within and outside the EU/EEA. Such Personal Data
shall be processed in accordance with EU Data Protection Laws and other
applicable laws. Company’s personnel may request access to, rectification of,
deletion of, or restricted processing of, their respective Personal Data at any
time by communicating such request to Sponsor via Company. In the event that
Sponsor rejects or only partially complies with such request, Sponsor shall
communicate the basis under EU Data Protection Laws for such rejection or
partial compliance both to the data subject and to Company (unless disclosure to
Company is inconsistent with the data subject’s rights).

 

 

 

 

1.4. Sponsor acknowledges that Company shall hold and process the Personal Data
of Sponsor’s personnel contained in this Agreement and all related Statements of
Work, or otherwise received from Sponsor or its Affiliates in connection with
this Agreement in its global IT systems for the purpose of administering,
managing and performing the Agreement, and that such Personal Data may be
transferred to Company’s Affiliates within and outside the EU/EEA. Such Personal
Data shall be processed in accordance with EU Data Protection Laws and other
applicable law. Sponsor’s personnel may request access to, rectification of,
deletion of, or restricted processing of, their respective Personal Data at any
time by communicating such request to Company via Sponsor. In the event that
Company rejects or only partially complies with such request, Company shall
communicate the basis under EU Data Protection Laws for such rejection or
partial compliance both to the data subject and to Sponsor (unless disclosure to
Sponsor is inconsistent with the data subject’s rights).

 

 

 

 

1.5. The Parties agree that each Party may retain for a reasonable period of
time any Personal Data consisting of the contact details and roles of the other
Party’s personnel who have performed or received the Services for purposes of
routine record-keeping, client care and, as appropriate (and unless otherwise
requested), future contacts regarding potential agreements for the performance
of additional services.



 



STATEMENT OF WORK

CONFIDENTIAL

7 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 



 

1.6. Each Party undertakes to implement, prior to any processing of Personal
Data, appropriate technical and organizational measures to protect the Personal
Data. The measures must at least attain a level of security equivalent to that
which is prescribed under EU Data Protection Laws and any other applicable laws
(to the extent they require a higher level of security) and what is otherwise
appropriate taking into consideration the technical possibilities available, the
costs for implementing the measures, the particular risks which are involved
with the processing of the Personal Data and the sensitivity of the Personal
Data being processed.

 

 

 

 

1.7. Should contractor(s) process Personal Data on behalf of either Party in
connection with the Services or the administration of this Agreement, the Party
using the contractor shall: (a) require each such contractor to enter into a
written agreement with such Party that meets the requirements of the EU Data
Protection Laws and other applicable laws, and (b) ensure that its instructions
to each such contractor with respect to the processing of Personal Data are
strictly limited to processing that is required for the performance or
management of this Agreement. The foregoing requirements shall also apply with
respect to subcontractors of a Party or its contractors.

 

 

 

 

1.8. Each Party agrees that if any Personal Data received by a Party hereunder
are to be processed at a location outside of the EEA, neither Party shall
participate in such transfer of Personal Data prior to the identification, and
as necessary, implementation, of an appropriate and mutually acceptable legal
basis for such transfer consistent with EU Data Protection Laws, such as (but
not limited to) the appropriate standard clauses for the transfer of Personal
Data outside of the EEA approved by the European Commission from time to time.

 

 

 

 

1.9. If a Party proposes the transfer or other sharing of Personal Data that is
not contemplated in Section 1.2, the Parties shall use good-faith efforts (prior
to such transfer or other sharing) to determine and document the Parties’
respective roles as a data controller, joint data controller, or data processor
with respect to such Personal Data, in order to identify and facilitate
compliance with their respective obligations under the EU Data Protection Laws.
To the extent that one Party will act as a data processor for the other Party
(acting as the data controller), the Parties will enter into further contractual
commitments as necessary to comply with Article 28 of the GDPR.

 

 

 

 

1.10.Each Party agrees that it shall not, directly or indirectly, disclose
Sensitive Personal Data to the other Party without the prior written consent of
the other Party (in the receiving Party’s sole discretion), following
consultation regarding the necessity of such disclosure and agreement upon the
protocols for processing the Sensitive Personal Data and any contractual terms
that may be required in addition to those set forth herein in order to meet the
requirements of the EU Data Protection Laws with respect to the specific
Sensitive Personal Data that is proposed to be disclosed in connection with this
Agreement.



 



STATEMENT OF WORK

CONFIDENTIAL

8 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 

[Study 1]

 

[***]

 

 

 

 

 



STATEMENT OF WORK

CONFIDENTIAL

9 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 

[***]

 

 

 

 

 



STATEMENT OF WORK

CONFIDENTIAL

10 of 11

OPP-100847

  

  



 

BioCorRx, Inc.

May 30, 2019

 

[***]

 

 

 

 

 



STATEMENT OF WORK

CONFIDENTIAL

11 of 11

OPP-100847

  



 